DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartley (US 2014/0271492 A).
Regarding claim 11-19, Bartley disclose an effervescent developer precursor (effervescent tablet; see abstract, claims and [0003]) comprising an effervescence compound (acid and base components; sodium bicarbonate and citric acid; [004-0005]). The tablet further comprises an alkaline agent, one or more surface protective compounds and other additives (See table 1 and [0004-0016].
Bartley does not explicitly disclose effervescent tablet (effervescent developer precursor) for preparing a developing solution for developing a lithographic printing plate as instantly claimed. The claim language of “for preparing a developing solution for developing a lithographic printing plate” is an intended use of the effervescent tablet (effervescent developer precursor).  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
Furthermore, the chemical composition of the effervescent tablet (effervescent developer precursor) taught by Bartley and the instant claims are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the effervescent tablet (effervescent developer precursor) according to Bartley is expected to be used for preparing a developing solution for developing a lithographic printing plate as that of instant application. 
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Arimura (US 2010/0081090 A1).
Regarding claims 11 and 13-19 discloses a developer composition as a processing liquid for liquid development of lithographic printing plates in an automatic development machine; although in examples (cf. examples 1-20; tables 1-3) the liquid also comprises sodium carbonate, sodium hydrogen carbonate and selected from trisodium citrate, sodium citrate or citric acid - some examples mention sodium tartrates, malate or gluconate - the developing liquid is provided as a solution.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Raether et al. (US 2003/0170306 A1; see abstract, claims, examples and [0220]) teach an effervescent tablets. 
Conclusion
The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722